PER CURIAM:
Epitomized Opinion
In the court below, the plaintiff recovered $3,000 damages for what the railroad company admits to be a liability case.
Plaintiff in error prosecutes error to this court for the purpose of reversing this judgment on the sole ground that it is not supported by sufficient evidence. We have gone through the' record, heard the arguments of counsel, and there was .evidence on the part of both plaintiff and the defendant, but the matter was tried to a jury and they saw the witnesses on behalf of the plaintiff and the defendant, and we cannot unanimously say that the verdict is so manifestly against the weight of the evidence, that it would warrant a reversal of ihe case. The judgment will, therefore, be af-1 firmed.